Name: Commission Regulation (EEC) No 1595/89 of 8 June 1989 adjusting the agricultural conversion rates for the pigmeat sector in the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 157/8 Official Journal of the European Communities 9 . 6 . 89 COMMISSION REGULATION (EEC) No 1595/89 of 8 June 1989 adjusting the agricultural conversion rates for the pigmeat sector in the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 1889/87 (3), lays down that the agricultural conversion rates of a Member State should be adjusted so as to avoid the creation of new monetary compensatory amounts ; whereas, however, such adaptation may not entail the creation of a difference of more than eight points between the monetary gaps for pigmeat and cereals ; Whereas the movement of the market rate for the pound sterling during the reference period 31 May to 6 June 1989 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (4), as last amended by Regulation (EEC) No 1528/89 (*), entail, in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3521 /88 Q, an increase in the monetary compensatory amounts applicable in the pigmeat sector in the United Kingdom effective from 12 June 1989 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of these new monetary compensatory amounts ; whereas in the absence of any increase in the relevant compensatory amounts, a difference of more than eight points would develop between the monetary gaps for pigmeat and cereals ; whereas the agricultural conversion rate must therefore be adapted so as to limit the creation of these new compensatory amounts, allowing a difference of eight points between the monetary gaps, HAS ADOPTED THIS REGULATION : Article 1 In Annex XI to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates ECU 1 - £ ... Applicable until ECU 1 - £ ... Applicable from 'Pigmeat 0,723693 11 June 1989 0,731431 12 June 1989' Article 2 This Regulation shall enter into force on 12 June 1989 . (') OJ No L 312, 18 . 11 . 1988, p. 16 . 0 OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 182, 3 . 7. 1987, &gt; 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 150, 2. 6. 1989, p. 8 . ( «) OJ No L 310, 21 . 11 . 1985, p. 4. 0 OJ No L 307, 12. 11 . 1988, p. 28 . 9. 6 . 89 Official Journal of the European Communities No L 157/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission